           Case 1:20-cv-07918-RA Document 8 Filed 10/02/20 Page 1 of 8
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 10/2/2020


 STRIKE 3 HOLDINGS, LLC,

                             Plaintiff,
                                                               No. 20-CV-7918 (RA)
                        v.
                                                                       ORDER
 JOHN DOE subscriber assigned IP address
 173.52.54.180,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On September 24, 2020, Plaintiff Strike 3 Holdings, a company that owns adult motion

pictures, filed this copyright infringement action against Defendant John Doe alleging that

“Defendant is committing rampant and wholesale copyright infringement by downloading Strike

3’s motion pictures as well as distributing them to others.” See Compl., Dkt. 1 ¶¶ 2-4. Plaintiff

has identified Defendant only through his or her IP address. Id. ¶ 5. Now before the Court is

Plaintiff’s ex parte motion, pursuant to Federal Rule of Civil Procedure 26(d)(1), for leave to serve

a third-party subpoena on Verizon Fios, Defendant’s internet service provider (“ISP”), to identify

Defendant’s name and address. Dkt. 6.

                                          LEGAL STANDARD

       Under Rule 26(d)(1), a party “may not seek discovery from any source before the parties

have conferred as required by Rule 26(f), except . . . when authorized . . . by court order.” “When

considering whether to grant a motion for expedited discovery prior to the Federal Rules of Civil

Procedure Rule 26(f) conference, courts apply a ‘flexible standard of reasonableness and good

cause.’” adMarketplace, Inc. v. Tee Support, Inc., No. 13 Civ. 5635 (LGS), 2013 WL 4838854,
            Case 1:20-cv-07918-RA Document 8 Filed 10/02/20 Page 2 of 8




at *2 (S.D.N.Y. Sept. 11, 2013) (quoting Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239, 241

(S.D.N.Y. 2012)). “The Second Circuit has identified the ‘principal factors’ for District Courts to

consider when determining whether expedited discovery is appropriate,” including “(1) the

plaintiffs ability to make out a prima facie showing of infringement, (2) the specificity of the

discovery request, (3) the absence of alternative means to obtaining the information sought in the

subpoena, (4) the need for the information sought in order to advance the claim, and (5) the

Defendant’s expectation of privacy.” Strike 3 Holdings, LLC v. Doe, 329 F.R.D. 518, 521

(S.D.N.Y. 2019) (citing Arista Records, LLC v. Doe 3, 604 F.3d 110, 119 (2d Cir. 2010)).

                                           DISCUSSION

         Application of each of the principal factors weighs in favor of granting Plaintiff’s motion.

First, Plaintiff has established a prima facie case of copyright infringement. “To make out a prima

facie case of copyright infringement, a party must show (1) ownership of a valid copyright in the

item and (2) unauthorized copying.” Int’l Swaps & Derivatives Ass’n, Inc. v. Socratek, L.L.C., 712

F.Supp.2d 96, 102 (S.D.N.Y. 2010) (citing Tufenkian Import/Export Ventures, Inc. v. Einstein

Moomjy, Inc., 338 F.3d 127, 131 (2d Cir. 2003)). Plaintiff’s complaint describes the copyrighted

works at issue and alleges that Plaintiff used a copyright infringement detection system, “VXN

Scan,” to discover Defendant’s use of the BitTorrent file sharing network to download and

distribute Plaintiff’s works. See Dkt. 1 ¶¶ 13-46; see also Strike 3 Holdings, LLC, 329 F.R.D. at

521 (finding first factor met in similar case). Accordingly, the first factor weighs in Plaintiff’s

favor.

         Second, Plaintiff “has limited its scope of discovery to the defendant’s name and address,

which previous courts in similar cases involving the same plaintiff have found ‘is a limited and

highly specific set of facts.’” Strike 3 Holdings, LLC v. Doe, No. 19-CV-5866 (AT) (RWL), 2019
                                                      2
           Case 1:20-cv-07918-RA Document 8 Filed 10/02/20 Page 3 of 8




WL 4493342, at *2 (S.D.N.Y. Aug. 21, 2019) (quoting Strike 3 Holdings, LLC v. Doe, No. 18-

CV-5586 (LAK) (KNF), 2018 WL 5818100, at *1 (S.D.N.Y. Oct. 15, 2018)); see also Strike 3

Holdings, LLC, 329 F.R.D. at 521. The Court agrees that the information that Plaintiff seeks is

sufficiently narrow.

       Third, Plaintiff argues that a third-party subpoena to Defendant’s ISP is the only means by

which it can ascertain Defendant’s identity. Dkt. 7 at 7. Plaintiff contends that at present, it is “is

only able to identify John Doe with reference to his or her IP address,” and “[t]he only entity that

can correlate the IP address to its subscriber and identify Defendant as the person assigned the IP

address is Defendant’s ISP.” Id. Numerous courts in this district have found the third factor met

in analogous cases involving the same Plaintiff. See, e.g., Strike 3 Holdings, 2019 WL 4493342,

at *2; Strike 3 Holdings, LLC, v. Doe, No. 19-CV-1651 (AT) (JLC), 2019 WL 1211864, at *2

(S.D.N.Y. March 15, 2019); Strike 3 Holdings, LLC, 329 F.R.D. at 521-22. Plaintiff has therefore

established that it can only obtain Defendant’s contact information through a subpoena of his or

her ISP.

       Fourth, Plaintiff will be unable to serve Defendant and pursue this action in the absence of

the information it seeks from Defendant’s ISP. See, e.g., Strike 3 Holdings, LLC, 2019 WL

4493342, at *2; Strike 3 Holdings, LLC, No. 19-CV-1651, 2019 WL 1211864, at *2; Strike 3

Holdings, LLC, 329 F.R.D. at 522.

       “Finally, while the Court is sensitive to the fact that Defendant’s viewing of these particular

copyrighted works may be the source of public embarrassment, courts in this district have

nonetheless concluded that ‘ISP subscribers have a minimal expectation of privacy in the sharing

of copyrighted material.’” Strike 3 Holdings, LLC, 329 F.R.D. at 522 (quoting Malibu Media,



                                                      3
           Case 1:20-cv-07918-RA Document 8 Filed 10/02/20 Page 4 of 8




LLC v. John Does 1-11, 12-cv-3810 (ER), 2013 WL 3732839, at *6 (S.D.N.Y. July 16, 2013));

see also Strike 3 Holdings, LLC, 2019 WL 4493342, at *2.

                                          CONCLUSION

       As each of the five factors weighs in Plaintiff’s favor, the Court hereby grants Plaintiff’s

motion. Consistent with the “[c]ourt’s practice in these sorts of cases,” the Court will also issue a

protective order in connection with the subpoena, “in light of the substantial risk for false positive

identifications that could result in ‘annoyance, embarrassment, oppression, or undue burden or

expense.’” Strike 3 Holdings, LLC, 329 F.R.D. at 522 (quoting Rule 26(c)(1)).

       Accordingly, it is hereby:

       ORDERED that Plaintiff may immediately serve a Rule 45 subpoena on Verizon Fios,

the ISP identified in its motion, to obtain information to identify John Doe, specifically her or his

true name and current and permanent address. Plaintiff is expressly not permitted to subpoena

the ISPs for John Doe’s email addresses or telephone numbers. The subpoena shall have a copy

of this order attached, along with the attached “Notice to Defendant.”

       IT IS FURTHER ORDERED that Verizon Fios will have 60 days from the date of

service of the Rule 45 subpoena upon them to serve John Doe with a copy of the subpoena, a

copy of this order, and a copy of the “Notice to Defendant.” The order should be attached to the

“Notice to Defendants” such that the “Notice to Defendant” is the first page of the materials

enclosed with the subpoena. Verizon Fios may serve John Doe using any reasonable means,

including written notice sent to her or his last known address, transmitted either by first-class

mail or via overnight service.

       IT IS FURTHER ORDERED that Verizon Fios will have 60 days from the date of

service of the Rule 45 subpoena upon them to serve John Doe with a copy of the subpoena, a
                                                      4
            Case 1:20-cv-07918-RA Document 8 Filed 10/02/20 Page 5 of 8




copy of this order, and a copy of the “Notice to Defendant.” The order should be attached to the

“Notice to Defendants” such that the “Notice to Defendant” is the first page of the materials

enclosed with the subpoena. Verizon Fios may serve John Doe using any reasonable means,

including written notice sent to her or his last known address, transmitted either by first-class

mail or via overnight service.

        IT IS FURTHER ORDERED that if that 60-day period lapses without John Doe or

Verizon Fios contesting the subpoena, Verizon Fios shall have 10 days to produce the

information responsive to the subpoena to Plaintiff. John Doe, should he or she move to quash

the subpoena or to proceed anonymously, shall at the same time as her or his filing also notify

Verizon Fios so that it is on notice not to release any of John Doe’s contact information to

Plaintiff until the Court rules on any such motions.

        IT IS FURTHER ORDERED that the subpoenaed entity shall preserve any subpoenaed

information pending the resolution of any timely-filed motion to quash.

        IT IS FURTHER ORDERED that Verizon Fios shall confer with Plaintiff and shall not

assess any charge in advance of providing the information requested in the subpoena. Should

Verizon Fios elect to charge for the costs of production, it shall provide a billing summary and

cost report to Plaintiff.

        IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this Order along with

any subpoenas issued pursuant to this order to Verizon Fios.

        IT IS FURTHER ORDERED that any information ultimately disclosed to Plaintiff in

response to a Rule 45 subpoena may be used by Plaintiff solely for the purpose of protecting

Plaintiff’s rights as set forth in its complaint.



                                                       5
            Case 1:20-cv-07918-RA Document 8 Filed 10/02/20 Page 6 of 8




         The Clerk of Court is respectfully directed to terminate the motions pending at Dkt. 6.

SO ORDERED.

Dated:      October 2, 2020
            New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge




                                                     6
            Case 1:20-cv-07918-RA Document 8 Filed 10/02/20 Page 7 of 8




                                  NOTICE TO DEFENDANT

1. You are a defendant in Strike 3 Holdings, LLC. v. John Doe, 20-cv-7918 (RA), a case now

pending before the Honorable Ronnie Abrams, United States District Judge for the Southern

District of New York.

2. Attached is Judge Abram’s Order, dated October 2, 2020 which sets forth certain deadlines

and procedures related to this case.

3. You may hire a lawyer to represent you in this case or you may proceed pro se (that is, you

may represent yourself without the assistance of a lawyer). If you choose to proceed pro se, all

communications with the Court should be through the Pro Se Office of the United States District

Court for the Southern District of New York. The Pro Se Office is located in Room 230 of the

United States Courthouse, 500 Pearl Street, New York, N.Y. 10007, and may be reached at (212)

805-0175.

4. The plaintiff in this case has filed a lawsuit claiming that you have illegally downloaded

and/or distributed a movie on your computer.

5. The plaintiff may not know your actual name or address, but it does know the Internet

Protocol address (“IP address”) of the computer associated with the alleged downloading and/or

distributing.

6. The plaintiff has filed subpoenas requesting your identity and contact information from your

Internet Service Provider (“ISP”).

7. If you do not want your ISP to provide this information to the plaintiff and you believe there is

a legal basis for the ISP to withhold the information, you may file a motion to “quash” or

“modify” the subpoena. This must be done within 60 days of the date that you receive notice

from your ISP that you are a defendant in this case. If you choose to proceed pro se, your motion
           Case 1:20-cv-07918-RA Document 8 Filed 10/02/20 Page 8 of 8




to quash or modify the subpoena should be mailed to the Pro Se Office, as described in

paragraph 3.

8. If you move to quash the subpoena or otherwise move to prevent your name from being turned

over to the plaintiff, you may proceed anonymously at this time. Nevertheless, if you are

representing yourself, you will have to complete an information card that you can obtain from

the Pro Se Office of the Court. This information is solely for use by the Court and the Court will

not provide this information to lawyers for the plaintiff unless and until it determines there is no

basis to withhold it. The Court must have this information so that it may communicate with you

regarding the case.

9. Even if you do not file a motion to quash or modify the subpoena, you may still proceed in this

case anonymously at this time. This means that the Court and the plaintiff will know your

identity and contact information, but your identity will not be made public unless and until the

Court determines there is no basis to withhold it.

10. If you want to proceed anonymously without filing a motion to quash or modify the

subpoena, you (or, if represented, your lawyer) should provide a letter stating that you would like

to proceed anonymously in your case, If you choose to proceed pro se, your letter should be

mailed to the Pro Se Office, as described in paragraph 3. This must be done within 60 days of the

date that you receive notice from your ISP that you are a defendant in this case. You should

identify yourself in your letter by the case in which you are a defendant and your IP address. If

you submit this letter, then your identity and contact information will not be revealed to the

public unless and until the Court says otherwise.




                                                      2
